—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered December 20, 1990, convicting him of criminal possession of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to prove that he possessed narcotics with the intent to sell it pursuant to Penal Law § 220.16 (1) is unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. A police officer testified that he observed the defendant receive money from another individual in exchange for what appeared to be a red "glassine” envelope. The officer approached the defendant within seconds of the exchange, whereupon the defendant dropped 11 red "glassines” containing heroin to the ground. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Lawrence, J. P., Eiber, O’Brien and Ritter, JJ., concur.